Citation Nr: 1102382	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent 
as of April 13, 2004, for post-traumatic stress disorder (PTSD). 

2. Entitlement to an initial evaluation in excess of 50 percent 
as of December 17, 2009, for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
which granted an initial evaluation of 30 percent for the 
Veteran's PTSD effective April 13, 2004.  During the pendency of 
the appeal, in an August 2010 rating decision, the Huntington, 
West Virginia RO assigned an increased evaluation of 50 percent 
effective December 17, 2009.  The Board notes, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an original 
or increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, and 
it follows that such a claim remains in controversy where less 
than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The case was brought before the Board in September 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include obtaining VA treatment 
records and affording the Veteran a new VA examination.  The 
Veteran's VA treatment records have since been obtained and the 
Veteran was afforded a VA examination in December 2009.  
Therefore, the Board finds that its remand directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).

The Board notes that the Veteran filed a September 2010 notice of 
disagreement with the December 17, 2009 effective date assigned 
by the August 2010 rating decision.  However, the Board observes 
this issue is part and parcel of the increased initial rating 
issue currently on appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  In Fenderson, the United States Court of Appeals for 
Veterans Claims discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Under Fenderson, the Board will review the 
adequacy of the ratings assigned throughout the appeal period, 
including the effective date assigned to the 50 percent 
evaluation in question.  


FINDINGS OF FACT

1.	As of April 13, 2004, the Veteran's PTSD was manifested by: 
sleep disturbances, anxiety, depression, and intrusive 
thoughts from the war, with a global assessment of functioning 
(GAF) score of 60.

2.	From December 17, 2009, onward the Veteran's PTSD is 
manifested by: sleep disturbances, flashbacks, depression, 
anxiety, irritability, intrusive thoughts from the war, 
occasional spatial disorientation, and suicidal ideation, with 
a GAF score of 55 representing "moderate" symptoms.


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met from April 13, 2004, to December 
16, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

2.	The criteria for an initial evaluation in excess of 50 percent 
for PTSD have not been met as of December 17, 2009.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in May 2004 and March 2006.  Those letters advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for obtaining 
specified types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter 
also advised the Veteran of how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of the claim in the June 2005 
rating decision, the Board finds that providing him with adequate 
notice in the March 2006 letter followed by a readjudication of 
the claims in the August 2006 statement of the case, October 2006 
supplemental statement of the case, and August 2010 supplemental 
statement of the case 'cures' any timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Additionally, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the above letters as well as the rating 
decision, statement of the case, and supplemental statement of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice to 
the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) 
notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in April 2005 
and December 2009 to determine the severity of his PTSD.  These 
opinions were rendered by medical professionals following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid 
factual foundations and reasoned bases for the conclusions that 
were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the 
Board finds that the examinations are adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

The Court held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  See 
Fenderson, supra.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

Under this diagnostic code, a 50 percent evaluation is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereo-typed speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

30 percent evaluation from April 13, 2004 to December 16, 2009

The Veteran was assigned a 30 percent evaluation from April 13, 
2004 to December 16, 2009.  The Veteran argues that he should 
have had a higher evaluation throughout this period.

The Veteran was afforded a VA examination in April 2005 where he 
reported that he had feelings of depression and anxiety.  The 
Veteran also reported that he was feeling angry, especially 
recently with the death of his brother.  The Veteran also 
reported that he had regular sleep impairment and he often work 
up panicked after nightmares.  

The Veteran recounted that he had previously been married for 
almost 25 years, but had divorced in 1996.  The Veteran further 
reported he had been remarried for 8 years and maintained a good 
relationship with his children as well as his stepchildren.  The 
Veteran reported that he had been working with the Vet Center for 
treatment of PTSD by attending group and individual counseling.  
However, the Veteran reported since separation from service, he 
did not like to go to crowded areas because there were too many 
people to watch.

In an August 2005 VA treatment record it was noted that the 
Veteran was doing well and his mood was stable.  The Veteran did 
report that he continued to have nightmares, but that they were 
less distressing since he had been on medication.  In an October 
2005 VA treatment record it was reported that the Veteran's mood 
was stable with no episodes of irritability or depression, and 
that he was able to control his temper much better.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 30 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 50 percent 
evaluation or higher.  

In this regard, at the April 2005 VA examination the Veteran 
reported that he had no thoughts of suicide or homicide and there 
were no indications he had thoughts of hurting others.  The 
examiner found that the Veteran's speech was direct and to the 
point and he was fully oriented.  The examiner also reported the 
Veteran had a good memory and relatively good attention span.  

The examiner did not report the Veteran had any problems with 
activities of daily living or with personal hygiene.  The 
examiner also did not report the Veteran suffered from panic 
attacks.  Also, an August 2005 VA treatment record noted the 
Veteran had normal speech, with fair to good insight and 
judgment.  The treatment record did not report any panic or 
anxiety attacks, delusions or hallucinations.

The April 2005 examiner did report that the Veteran occasionally 
heard people calling out the name he went by in-service.  The 
Board acknowledges that symptoms such as this could warrant a 
higher evaluation.  However, the Board does not rely on a single 
symptom when reviewing the Veteran's current evaluation; instead 
it takes the Veteran's entire symptomatology into account.

The Board does note the Veteran referenced some suicidal 
ideations which began in August 2006.  A September 2006 VA 
treatment record indicated that the Veteran had been having 
suicidal thoughts for one month, after his stepson committed 
suicide.  While suicidal ideations could warrant a higher 
evaluation, the Board takes the Veteran's entire symptomatology 
into account.  Following up to the earlier VA treatment records, 
in a May 2007 VA treatment record the Veteran reported that he 
felt great, with no thoughts of suicide, and that he believed he 
was finally on the right combination of medications.  

A June 2009 VA treatment record noted the Veteran still had sleep 
disturbances and feelings of depression.  This record also noted 
that a careful risk assessment was performed and the Veteran 
showed no acute risk of harm to himself or others that would 
preclude outpatient care.  Furthermore, an August 2009 VA 
treatment record noted the Veteran reported that his depression 
had improved and he was feeling less irritable.  The physician 
also noted the Veteran was well groomed with fluent speech and 
logical and linear thought process.  No suicidal or homicidal 
ideations were noted.

Also of record is the Veteran's Global Assessment of Functioning 
(GAF) score.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) contemplates that the GAF 
scale will be used to gauge a person's level of functioning at 
the time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the need 
for treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not to 
be viewed outside the context of the entire record.  Therefore, 
they will not be relied upon as the sole basis for an increased 
disability rating.

At the April 2005 VA examination the Veteran was assigned a GAF 
score of 55.  GAF scores ranging between 51 and 60 indicate some 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Given the Veteran's symptoms of sleep 
disturbances, depression, and anxiety, the VA examiner found the 
Veteran had moderate symptoms of PTSD.  As such, in viewing the 
evidence of record in its entirety, the Board finds that the 
Veteran's overall disability picture continues to most closely 
approximate that contemplated by a 30 percent evaluation.
The Board acknowledges the Veteran's contentions that his PTSD 
warrants an evaluation greater than 30 percent.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.130 with respect to determining the 
severity of his service-connected PTSD.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above 
supports no more than a 30 percent rating for April 13, 2004 to 
December 17, 2009.  The Board acknowledges that the evidence of 
record demonstrates that the Veteran has some more serious 
symptoms such as hearing voices, but his overall disability 
picture does not warrant a higher rating in excess of 30 percent.  
In reaching its decision, the Board considered the benefit-of-
the-doubt rule.  However, the preponderance of the evidence is 
against an evaluation higher than 30 percent, and therefore, does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

50 percent evaluation from December 17, 2009 forward

As noted above, the Veteran was afforded a VA examination in 
December 2009 to determine the severity of his PTSD.  At this 
examination the Veteran reported he had sleep disturbances which 
had bothered him since he returned from the war.  The Veteran 
also reported that he had flashbacks and intrusive thoughts about 
the war.  The examiner also noted that the Veteran suffered from 
depression, anxiety, and irritability.  The Veteran also reported 
that before he was medicated, he had dissociative-like flashbacks 
where he would feel that he was back in Vietnam.  These episodes 
occur approximately twice a month, but he also has more frequent 
occurrences of flashbacks to Vietnam.

The examiner noted the Veteran had good eye contact and normal 
speech.  The examiner also did not report that the Veteran 
suffered from delusions, hallucinations or impairment of short or 
long term memory.  However, as discussed below, the December 2009 
examiner reported the Veteran had impairment in social and 
occupational functioning.  The examiner also noted that even with 
psychiatric and outpatient care, and medical management, the 
Veteran's symptoms were not completely remitted.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 50 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 70 percent 
evaluation or higher.  The Veteran does not overall have the 
symptoms ordinarily associated with a greater or "serious" 
condition.

In this regard, although the Veteran complained of depression, 
the December 2009 examiner did not report that his depression was 
affecting his ability to function independently.  The examiner 
also did not report that the Veteran was having impaired impulse 
control.  The Veteran never referenced that he had problems 
controlling his temper or that he sustained periods of violence.  

With regard to social and occupational functioning, the Board 
notes that the December 2009 examiner reported moderately severe 
impairment in these areas.  The Veteran reported that he had been 
married twice, but he was close with his children from his 
previous marriage, as well as his stepchildren.  The Veteran is 
also currently employed and works with both his son and his wife 
at a business she owns.  The Veteran also reported a recent 
argument with his wife where he left home for a week to try to 
cool off.  The Veteran's wife wanted him to go to the VA and get 
more help for his PTSD and he became angry and snapped at her.  
He indicated that he had since returned home, but the 
relationship was still tenuous.  The examiner also noted that 
since the Veteran and his wife worked together, there was more 
potential for occupational impairment if more arguments happened.

In the December 2009 VA examination the Veteran did report that 
he had some suicidal ideations, but that he would never follow 
through with them.  The Board notes that suicidal ideation can be 
a symptom which would warrant a higher evaluation.  However, 
although the Veteran reported that he had thoughts of suicide, he 
further reported that he had no plan or intent to commit suicide.  

The Board also notes that the Veteran complained of dissociative-
like flashbacks which occurred approximately twice a month.  
During these episodes, the Veteran would feel that he was back in 
Vietnam.  This is an additional symptom which could warrant a 
higher evaluation.  However, as noted above, the Board looks to 
the Veteran's entire symptomatology when determining the 
appropriate evaluation.

The December 2009 examiner reported that the Veteran checks and 
rechecks his locks and windows every night, but he did not report 
that this habit rose to the level of obsessional rituals which 
interfered with the Veteran's routine activities.  The examiner 
also did not note grossly inappropriate behavior, neglect of 
personal appearance or hygiene, or disorientation to time or 
place, which could warrant a higher evaluation.

Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, it concludes that 
the Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 50 percent evaluation.

As discussed above, the Board also takes the Veteran's GAF score 
into account.  However, this is not the sole basis for an 
increased disability rating.  At the December 2009 VA 
examination, the Veteran was assigned a GAF score of 60.  As 
noted above, this indicates some moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  Given 
the Veteran's symptoms of sleep disturbances, flashbacks, 
depression, anxiety, irritability, intrusive thoughts from the 
war, spatial disorientation, and suicidal ideations, the VA 
examiner found the Veteran had moderate symptoms of PTSD.  As 
such, in viewing the evidence of record in its entirety, the 
Board finds that the Veteran's overall disability picture 
continues to most closely approximate that contemplated by a 50 
percent evaluation.

The Board acknowledges the Veteran's contentions that his PTSD 
warrants an evaluation greater than 50 percent.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.130 with respect to determining the 
severity of his service-connected PTSD.  See Moray, supra; see 
also Espiritu, supra.

Overall, the Board concludes that the evidence discussed above 
supports no more than a 50 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that the 
Veteran has some serious symptoms such as suicidal ideation and 
occasional disorientation, but his overall disability picture 
does not warrant a higher rating in excess of 50 percent.  In 
reaching its decision, the Board considered the benefit-of-the-
doubt rule.  However, the preponderance of the evidence is 
against an evaluation higher than 50 percent, and therefore, does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his PTSD.  Additionally, there is 
not shown to be evidence of marked interference with employment 
due to his PTSD.
The Veteran contends he has sleep disturbances, flashbacks, 
depression, anxiety, irritability, and intrusive thoughts from 
the war.  As noted above, however, this amount of functional 
limitation has already been contemplated.  There is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.
In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
from April 13, 2004, to December 16, 2009, is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD as 
of December 17, 2009, is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


